EXHIBIT 10.1

EXECUTIVE AGREEMENT

This EXECUTIVE AGREEMENT (this “Agreement”), entered into as of March 6, 2017,
is made by and between Ranger Energy Services, LLC, a Delaware limited liability
company (the “Company”), and Darron Anderson (“Executive”).  The Company and
Executive are sometimes hereafter referred to individually as a “Party,” or
collectively as the “Parties.”

 

WHEREAS, the Company and Executive desire to enter into this Agreement in order
to set forth the terms of Executive’s employment with the Company during the
period beginning on the date hereof and ending as provided herein; and

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive, intending to be legally bound, do
hereby agree as follows:

1.Employment.  The Company agrees to employ Executive, and Executive hereby
accepts employment with the Company, to serve as its President and Chief
Executive Officer, upon the terms set forth in this Agreement for the period
beginning on the date hereof and ending on the date three (3) years after the
date hereof (the “Initial Employment Period”); provided that, upon the
expiration of the Initial  Employment Period, this Agreement shall automatically
be renewed on the same terms and conditions set forth herein for additional
consecutive one‑year periods beginning on the third anniversary of the date
hereof, unless the Company or Executive gives the other Party written notice of
its or his election not to renew at least sixty (60) days prior to the end of
the Initial Employment Period or any additional one-year period (the “Extended
Employment Period”) (the Initial Employment Period and any Extended Employment
Period shall be referred to collectively herein as the “Employment
Period”).   Notwithstanding the foregoing, the Company and Executive understand
and agree that the Employment Period is subject to early termination as provided
in Section 4 hereof.  A notice of non-renewal provided by the Company pursuant
to this Section 1 shall not constitute a termination without Cause under Section
4(a)(iv).  The date on which the Employment Period expires or, if the Employment
Period is terminated for any reason, the effective date of such termination, is
referred to herein as the “Termination Date.”

2.Position and Duties.

(a)During the Employment Period, Executive shall serve initially as the
President and Chief Executive Officer of the Company and shall have the duties,
responsibilities and authority customary for such a position in an organization
of the size and nature of the Company. Executive shall initially report directly
to the board of managers or managing member of the Company (the “Board”) and
shall devote his commercially reasonable best efforts and full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company and its
affiliates. Executive shall obtain the prior written approval from the Board
before joining or participating in any other business opportunities or activity,
whether as an investor (other than reasonable personal investments), board
member, partner, or in any other capacity.

(b) Executive acknowledges and agrees that, at all times during the employment
relationship, Executive owes fiduciary duties to the Company and its affiliates,
including, but not limited to, fiduciary duties of the highest loyalty, fidelity
and allegiance, to act at all times in the best interests of the Company and its
affiliates, to make full disclosure to the Company of all information that
pertains to the Company’s or its affiliates’ business and interests, to do no
act which would injure the Company’s or its affiliates’ business, interests, or
reputation, and to refrain from using for Executive’s own benefit or for the
benefit of others any information or opportunities pertaining to the Company’s
or its affiliates’ business or interests that are entrusted to Executive or that
he learned while employed by the Company.  Executive



--------------------------------------------------------------------------------

 



acknowledges and agrees that, upon termination of the employment relationship,
Executive shall continue to refrain from using for his own benefit or the
benefit of others, or from disclosing to others, any information or
opportunities pertaining to the Company’s or its affiliates’ business or
interests that were entrusted to Executive during the employment relationship or
that he learned while employed by the Company, and that are not otherwise known
to the public.  In addition, Executive, at all times during the Employment
Period, shall strictly adhere to and obey all of the Company’s written rules,
policies and procedures, which will be available for viewing and are now in
effect, or as are subsequently adopted or modified by the Company, which govern
the operation of the Company’s business and the conduct of Executives of the
Company. 

3.Base Salary, Bonus and Benefits.

(a)Base Salary.  Executive’s initial base salary shall be Three Hundred Fifty
Thousand Dollars ($350,000.00) per year, less any and all lawful deductions and
withholdings (the “Base Salary”), which Base Salary shall be payable in regular
installments in accordance with the Company’s general payroll practices.
Executive’s Base Salary shall increase to Four Hundred Twenty-Five Thousand
($425,000.00) per year upon the closing of an initial public offering by the
Company’s affiliated entity Ranger Energy Services, Inc. (“Ranger Inc.”) a
Delaware corporation (the “Qualifying Transaction”), which increase will be
effective not later than thirty (30) days following the closing of such
transaction.  During the Employment Period, Executive’s Base Salary may not be
decreased, except that the Company may unilaterally reduce Executive’s base
salary or wages by up to ten percent (10%) if the same or greater percentage
reduction applies to all similarly situated employees of the Company.

(b) Annual Bonus.  In addition to Base Salary, Executive shall be eligible to
earn and receive an annual discretionary bonus (the “Annual Bonus”) based upon
Executive’s attainment of target objectives as determined by the Board in its
sole discretion (the “Target Objectives”).  Executive shall be eligible for an
Annual Bonus calculated at seventy-five percent (75%) of his Base Salary for
achievement of the Target Objectives, and up to a maximum of one hundred fifty
percent (150%) of his Base Salary for overachievement of the Target
Objectives.  Executive’s achievement and or overachievement of the Target
Objectives, and any portion of the Annual Bonus awarded for overachievement of
the Target Objectives, shall be determined by the Board in its sole
discretion.  Any Annual Bonus in respect of 2017 shall be pro-rated based upon
the number of days of Executive is employed by the Company in 2017. Except as
otherwise expressly provided in Section 5 of this Agreement, in order to be
eligible to receive payment of any Annual Bonus, Executive must be employed by
the Company on the date such bonus is scheduled to be paid.

(c)Transaction Bonus.  Executive shall be eligible to earn and receive a
transaction bonus of Three Hundred Fifty Thousand Dollars ($350,000.00), less
any and all lawful deductions and withholdings, upon the closing of Qualifying
Transaction (the “Transaction Bonus”).  Executive shall receive payment of the
Transaction Bonus as follows: (i) 50% of the Transaction Bonus within thirty
(30) days following the closing of the Qualifying Transaction; and (ii) 50% of
the Transaction Bonus on the later of (A) December 31 of the year in which the
closing of the Qualifying Transaction occurs, and (B) one hundred twenty (120)
days following the closing of the Qualifying Transaction.  In order to be
eligible to receive payment of the Transaction Bonus, or either installment
thereof, Executive must be employed by the Company on the date such bonus is
scheduled to be paid.

(d)Restricted Stock Units.  Executive shall be granted 100,000 (1.5%) Class C
Units and 200,000 (1.0%) Class D Units (collectively, the “RSUs”) in the
Company, provided that Executive executes the Ranger Energy Holdings, LLC
Restricted Unit Award Agreement corresponding to each such grant (the “RUA
Agreements”).  Any RSUs issued to Executive shall be governed by the applicable
RSU Agreements



--------------------------------------------------------------------------------

 



and the Second Amended and Restated Limited Liability Company Agreement of the
Company, dated as of October 3, 2016, as the same may be amended or restated
from time to time (the “LLC Agreement”).

(e)Benefits. During the Employment Period, Executive and his dependents shall be
entitled to participate in the Company’s standard employee benefit plans and
programs for which employees of the Company are generally eligible
(collectively, the “Benefits”). Executive recognizes that the Benefits shall be
governed by the terms and conditions of the applicable benefit plans and
programs.  The Company shall not, however, by reason of this Section 3(c) be
obligated to institute, maintain or refrain from changing, amending or
discontinuing any such benefit plan or program, so long as such changes are
similarly applicable to other employees of the Company generally.

(f)Vacation.  During the Employment Period, Executive shall be entitled to five
(5) weeks of paid vacation during each calendar year (prorated for any partial
year), which shall accrue in accordance with the Company’s vacation policies as
in effect from time to time.  The Company will not pay Executive for any
accrued, unused vacation upon the termination of Executive’s employment with the
Company for any reason

(g) Expenses. The Company shall reimburse Executive for all reasonable expenses
incurred by Executive in the course of performing his duties under this
Agreement that are consistent with the Company’s policies in effect from time to
time with respect to travel, entertainment and other business expenses, subject
to the Company’s requirements with respect to reporting and documentation of
such expenses.

(h) Withholding; Deductions. The Company may deduct and withhold from any
amounts payable under this Agreement (including, without limitation, any amount
paid pursuant to Section 5) such federal, state, local, non-U.S. or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation.

4.Early Termination of the Employment Period.

(a) Termination of Employment by the Company Prior to Expiration of Employment
Period.  Notwithstanding the provisions of Section 1 hereof, the Company shall
have the right to terminate Executive’s employment under this Agreement at any
time in accordance with the following provisions:

(i)upon Executive’s death;

 

(ii)upon Executive’s becoming incapacitated or disabled by accident, sickness or
other circumstance which creates an impairment (despite reasonable
accommodation) that renders him mentally or physically incapable of performing
the duties and services required of him hereunder for a period of at least
ninety (90) consecutive days or for ninety (90) non-consecutive business days
during any 12-month period;

 

(iii)for “Cause,” upon a determination by the Board, in its sole discretion,
that Cause exists according to the following guidelines (but, for purposes of
clauses (a), (b) and (d) below, only after the Company has provided Executive
written notice of same and Executive has failed to cure same within five (5)
business days of such notice):

 

a.



a breach by Executive of any material provision of this Agreement (other than
Sections 6, 7, 8 or 9 of this Agreement, for which there is no cure period);

 





--------------------------------------------------------------------------------

 



b.



continued failure by Executive to perform his duties to the reasonable
satisfaction of the Board;

 

c.



any act or acts of fraud, dishonesty or disloyalty by Executive with respect to
any aspect of the Company’s business, operations or customers, including, but
not limited to, falsification of records of the Company or misappropriation of
funds of the Company;

 

d.



Executive’s insubordination, neglect or failure to follow the lawful
instructions of the Chief Executive Officer;

 

e.



any willful or reckless misconduct or gross negligence by Executive in the
performance of his duties under this Agreement;

 

f.



Executive’s breach of fiduciary duty or duty of loyalty to the Company or its
affiliates;

 

g.



acceptance by Executive of employment or work with another employer or business
other than the Company or its affiliates or the performance of work or services
for any such other employer or business;

 

h.



any act by Executive attempting to secure or securing any personal profit or
benefit not fully disclosed to and approved by the Board in connection with any
transaction entered into on behalf of the Company or its affiliates;

 

i.



Executive’s breach of Sections 6, 7, 8 or 9 of this Agreement;

 

j.



Executive’s conviction (by plea of nolo contendere, guilty or otherwise) of any
(1) felony, (2) of a crime of theft, fraud, or dishonesty, or (3) crime
involving moral turpitude;

 

k.



Executive’s violation of federal or state securities laws or other laws
applicable to the business of the Company or its affiliates; or

 

l.



conduct on the part of Executive, even if not in connection with the performance
of his duties contemplated under this Agreement, that could result in serious
prejudice to the interests of the Company or its affiliates, as determined by
the Company in its sole discretion, and Executive fails to cease such conduct
within twenty-four (24) hours upon written receipt of notice to cease such
conduct.

 

(iv)In the sole discretion of the Board without Cause; provided, however, that
in the case of termination without Cause, the Company shall provide Executive
with thirty (30) days prior written notice of such termination.

 

(b) Termination of Employment by Executive Prior to Expiration of Employment
Period.  Notwithstanding the provisions of Section 1 hereof, Executive shall
have the right to terminate his employment under this Agreement at any time for
any reason or for no reason; provided, that in the event of a termination under
this Section 4(b) Executive must provide the Company with sixty (60) days prior
written notice of such termination. 





--------------------------------------------------------------------------------

 



 

(c)  Notice of Termination.  If the Company desires to terminate Executive’s
employment hereunder as provided in Section 4(a) hereof or Executive desires to
terminate Executive’s employment hereunder as provided in Section 4(b) hereof,
Executive shall do so by giving written notice to the Board and the Company
shall do so by giving written notice to Executive that it or he has elected to
terminate Executive’s employment hereunder and stating the effective date and
reason, if any (including the applicable section of this Agreement), for such
termination.

 

(i)In the event of any termination under this Section 4, or by reason of a
notice of non-renewal delivered in accordance with Section 1 hereof, the
provisions of Sections 6 through 27 hereof shall continue to apply in accordance
with their terms regardless of the reason for termination.

 

(ii)Any question as to whether and when there has been a termination of
Executive’s employment, and the reason for such termination, shall be determined
conclusively by the Board in its sole discretion.

 

5.Effect of Termination on Compensation.

 

(a)  Termination Upon Death of Executive.  In the event of Executive’s death
during the Employment Period, all of Executive’s rights and benefits provided
for in this Agreement will terminate on the date of death; provided, however,
that (i) Executive’s estate will be paid Executive’s pro rata Base Salary as
earned through the Termination Date, (ii) Executive’s estate shall be eligible
to receive any unpaid and earned Annual Bonus for any full calendar year of the
Company that ended prior to the Termination Date (in the amount theretofore
awarded by the Board) on the date that such Annual Bonus would have otherwise
been payable, and (iii) any extended health benefits, if any, in respect of
Executive’s spouse and dependents shall continue at their expense as provided by
state or federal law.

 

(b) Termination by the Company Upon Disability of Executive. If Executive’s
employment hereunder is terminated by the Company pursuant to Section 4(a)(ii)
of this Agreement, all of Executive’s rights and benefits provided for in this
Agreement will terminate as of such date; provided, however, that (i) Executive
will be paid Executive’s pro rata Base Salary as earned through the Termination
Date, (ii) extended health benefits shall continue at Executive’s expense as
provided by state or federal law, and (iii) Executive shall be eligible to
receive any unpaid and earned Annual Bonus for any full calendar year of the
Company that ended prior to the Termination Date (in the amount theretofore
awarded by the Board) on the date that such Annual Bonus would have otherwise
been payable.

 

(c)  Termination by the Company for Cause.  If Executive’s employment hereunder
is terminated by the Company for Cause pursuant to Section 4(a)(iii) of this
Agreement, all of Executive’s rights and benefits provided for in this Agreement
will terminate as of such date; provided, however, that (i) Executive will be
paid Executive’s pro rata Base Salary as earned through the Termination Date,
and (ii) extended health benefits shall continue at Executive’s expense as
provided by state or federal law.

 

(d)  Termination by the Company Without Cause.  If Executive’s employment
hereunder is terminated by the Company without Cause pursuant to the provisions
set forth in Section 4(a)(iv), all of Executive’s rights and benefits provided
for in this Agreement will terminate as of such date; provided, however, that
(i) Executive will be paid Executive’s pro rata Base Salary as earned through
the Termination Date, (ii) extended health benefits shall continue at
Executive’s expense as provided by state or federal law, (iii) Executive shall
be eligible to receive any unpaid and earned Annual Bonus for any full calendar
year of the Company that ended prior to the Termination Date (in the amount
theretofore awarded by the Board) on the date that such Annual Bonus would have
otherwise been payable, and (iv) Executive shall be eligible to receive
severance pay equal to the Base Salary (as determined on the Termination Date)
through (i) the



--------------------------------------------------------------------------------

 



first to occur of the expiration of the Employment Period or twelve (12) months
from the Termination Date for any such termination prior to a Change of Control
(as defined in the RUA Agreements) and (ii) the first to occur of the expiration
of the Employment Period or twenty-four (24) months from the Termination Date
for any such termination on or after the date of a Change of Control. The
severance pay provided for in this Section 5(d) will be paid in installments in
accordance with the Company’s normal payroll practices. 

 

(e)  Termination of Employment by Executive.  If Executive terminates his
employment with the Company pursuant to Section 4(b) of this Agreement, all of
Executive’s rights and benefits provided for in this Agreement will terminate as
of such date; provided, however, that Executive shall receive those amounts
described in Section 5(d)(i) and (ii), and should Executive terminate his
employment with the Company for Good Reason, he shall also be eligible receive
those amounts described in Sections 5(d)(iii) and 5(d)(iv). “Good Reason” shall
mean (i) a material breach by the Company of any of its material obligations
under this Agreement, (ii) a material diminution of Executive’s job duties or
responsibilities with respect to the Company, or (iii) the Company’s permanent
reassignment of Executive’s principal office location to a location more than
fifty (50) miles from Executive’s then principal office
location.  Notwithstanding the above, the occurrence of any of the events
described in clauses (i) through (iii) above will not constitute Good Reason
unless (A) Executive gives the Company written notice within sixty (60) days
after the initial occurrence of any such event that Executive believes
constitutes Good Reason and describing the details of such event, (B) the
Company thereafter fails to cure any such event within thirty (30) days after
receipt of such notice, and (C) Executive’s Termination Date as a result of such
event occurs within 120 days after the initial occurrence of such event.

 

(f)  Expiration of Employment Period. If either the Company or Executive
provides the notice of non-renewal of the Agreement and thus elects to allow an
Employment Period to expire under its own terms under Section 1 hereof, all of
Executive’s rights, compensation and benefits provided for in this Agreement
will terminate as of the date of the expiration of the Employment Period;
provided however, that Executive shall be eligible to receive those amounts
described in Section 5(d)(i) through (iii).

 

(g)  Waiver and Release of Claims. Except for (i) the continuation of health
benefits under state or federal law at Executive’s (or his spouse and
dependent’s) expense (for which statutory and eligibility requirements must be
met) and (ii) the payment of Base Salary through the Termination Date, Executive
shall not be entitled to receive any payments, benefits or other compensation
under this Section 5 (including but not limited to any Annual Bonus or severance
pay) unless and until Executive (or his estate, as applicable) has executed and
delivered to the Company a non-revocable waiver and release, in form and
substance acceptable to the Company in its sole discretion, of all claims he
has, or may have, known or unknown, against the Company, its subsidiaries and
affiliates and their respective predecessors and successors, and any of the
current or former directors, managers, officers, employees, owners, investors,
shareholders, partners, members, representatives, or agents of any of the
foregoing, which arise out of or relate to his employment, separation therefrom,
any agreement between the Parties, or any other matter or facts or events
occurring through the date of Executive’s execution (or, if applicable that of
an authorized representative of his estate) of such waiver and release.



6.Confidential Information. The Company agrees and Executive acknowledges that
prior to and during the Employment Period he shall be provided confidential and
proprietary information concerning the business or affairs of the Company and
its affiliates (collectively, “Confidential Information”) that is the property
of the Company and its affiliates including, without limitation, information and
knowledge pertaining to products, services, inventions, discoveries,
improvements, innovations, designs, ideas, trade secrets, manufacturing,
advertising, marketing, distribution and sales methods and forecasts, operating
procedures, financial statements and other financial information, supplier,
vendor, customer and client lists and relationships between the Company and its
affiliates and customers, clients, vendors, suppliers, lessors and others who
have business dealings with them, and the substance of



--------------------------------------------------------------------------------

 



any agreements with such persons and parties.  Therefore, Executive agrees that
he shall not at any time during or after the Employment Period, directly or
indirectly, regardless of when he obtained such Confidential Information,
disclose, directly or indirectly, to any person or entity or use for his own
purposes or the benefit of any third party, including any subsequent employer,
any Confidential Information without the prior written consent of the
Company.  Executive shall deliver to the Company at the Termination Date, or
immediately at any other time the Board may request, all property, memoranda,
notes, plans, records, reports, electronic mail, computer files, printouts,
software and other documents and data (and copies thereof, regardless of the
media on which such are contained) constituting or relating to the Confidential
Information, Work Product (as defined below), property or the business of the
Company or its affiliates which he may then possess or have under his control.
All Confidential Information and documents relating to the Company and its
affiliates as described above shall be the exclusive property of the Company,
and Executive shall use his commercially reasonable best efforts to prevent any
publication or disclosure thereof. 

 

7.Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) that
(i) relate to the Company’s or its affiliates’ actual or anticipated business
that are conceived, developed or made by Executive while employed by the Company
or any of its affiliates, (ii) result from any work performed by Executive for
the Company or its affiliates, or (iii) are otherwise developed by Executive
during Executive’s working time for the Company or its affiliates (collectively
“Work Product”) belong to the Company or such affiliate (as the case may be).
Any copyrightable work falling within the definition of Work Product shall be
deemed a “work made for hire” as such term is defined in 17 U.S.C. Section 101,
and ownership of all right, title and interest therein shall vest in the Company
or its affiliates. To the extent that any Work Product is not deemed to be a
“work made for hire” under applicable law or all right, title and interest in
and to such Work Product has not automatically vested in the Company or its
affiliates, Executive hereby irrevocably assigns, transfers and conveys, to the
full extent permitted by applicable law, all right, title and interest in and to
the Work Product on a worldwide basis to the Company or its affiliates (as the
case may be), without further consideration.  Executive will promptly disclose
such Work Product to the Company and perform all actions requested by the
Company (whether during or after employment) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

8.Non-Solicitation; Non-Competition.

 

           (a) Executive acknowledges, and the Company agrees, that in the
course of Executive’s employment with the Company, Executive will be provided
and become familiar with the Company’s and its affiliates’ trade secrets and
Confidential Information. Executive further acknowledges that having access to
and knowledge of the Confidential Information of the Company and its affiliates
is essential to the performance of his duties with the Company and that such
information is an extremely valuable and unique asset of the Company and its
affiliates that gives them a competitive advantage over persons or entities that
do not possess such information and knowledge. Therefore, Executive agrees that
in consideration for the Company’s promise to provide him Confidential
Information and trade secrets of the Company and its affiliates, in addition to
other consideration provided herein, Executive will not, during the Employment
Period and for a period of twenty-four (24) months thereafter, within North
America (the “Territory”), directly or indirectly contact or solicit vendors,
suppliers, customers or clients of the Company or its affiliates with whom
Executive had direct or indirect contact or about whom Executive received
proprietary, confidential or otherwise non-public information for the purpose of
providing rig services relating to (i) well servicing, well workover, well
completion, plug and abandonment, and related engineering consulting services
for the oil and gas industry and equipment rentals related thereto or (ii) fluid
hauling and fluid transfer, or (iii)(a) renting equipment and provision of
services to upstream operators and producers of hydrocarbons and midstream
processors and transporters of hydrocarbons relating to mobile skid-mounted



--------------------------------------------------------------------------------

 



mechanical refrigeration units, natural gas liquids stabilizer units, natural
gas liquids storage tanks, and glycol dehydration units for natural gas liquids
recovery and storage, emission reduction for flare gas, hydrocarbon dew point
control, and fuel gas conditioning, and (b) renting equipment and provisions of
services for well-site electricity generation (the “Business”) or interfere
with, disrupt or attempt to disrupt the relationship, contractual or otherwise,
between the Company or any of its affiliates and any vendor, supplier, customer
or client of the Company or any of its affiliates or in any way encourage them
to terminate or otherwise alter their relationship with the Company or any
affiliate.  Executive further agrees that during the Employment Period and for a
period of twenty-four (24) months thereafter, he shall not, directly or
indirectly, provide any products or services related to the Business to the
Company’s or its affiliates’ customers and clients, or prospective customers and
clients with whom Executive had direct or indirect contact or about whom
Executive received proprietary, confidential or otherwise non-public
information, nor utilize the contacts, goodwill and rapport he established with
any customers and clients to take away or divert business or income away from
the Company or its affiliates to other persons or entities, in each event within
the Territory.  For purposes of this Section 8, “customers and clients” shall
mean and include those customers, clients and prospective customers and clients
who contacted or were contacted by the Company or its affiliates to do business
with the Company or its affiliates.

 

(b)Executive further agrees that in consideration for the Company’s promise to
provide him Confidential Information and trade secrets of the Company and its
affiliates, in addition to other consideration provided herein, he will not,
during the Employment Period and for a period of twenty-four (24) months
thereafter, directly or indirectly recruit, solicit, hire or retain (as an
independent contractor, Executive or otherwise) or attempt to recruit, solicit,
hire or retain any employee, independent contractor, or former employee or
independent contractor of the Company or its affiliates, or encourage any
employee or independent contractor of the Company or its affiliates to leave the
employ or engagement of the Company or its affiliates, as the case may be.

 

(c)In addition, except for services and duties performed pursuant to this
Agreement by Executive for or on behalf of the Company and its affiliates during
the Employment Period, Executive agrees that, during the Employment Period and
for twenty-four (24) months thereafter, Executive will not for any reason
whatsoever, directly or indirectly, for himself or on behalf of or in
conjunction with any other person, company, partnership, corporation, business
or other entity of whatever nature, engage in, make loans to, own, operate,
manage, control, become financially interested in or otherwise have any
connection with, whether as an officer, director, manager, employee, independent
contractor, advisor, sales representative, consultant, shareholder, owner,
partner, member or in any other capacity, the Business within the Territory and
anywhere outside of the Territory where the Company or its affiliates have made
sales or significant sales efforts with respect to their goods or services
relating to the Business during the Employment Period; provided, however, that
the passive ownership by Executive of less than one percent (1%) of any class of
equity securities of any corporation, if such equity securities are listed on a
national securities exchange or are quoted on NASDAQ, will not be deemed to be a
breach of this Section 8.

(d)If, at the time of enforcement of this Section 8, a court or other tribunal
shall hold that the duration, geography or scope restrictions stated herein are
unreasonable under circumstances then existing, the Parties agree that the
maximum duration, geography or scope reasonable under such circumstances shall
be substituted for the stated duration, geography or scope and that the court or
other tribunal shall reform the restrictions contained herein to cover the
maximum duration, geography and scope permitted by law. 

(e)If Executive breaches any provision of this Section 8, Executive agrees and
acknowledges that the time periods set forth herein shall be extended by the
time period of such breach.





--------------------------------------------------------------------------------

 



9.Non-disparagement. Executive shall not, either during the Employment Period
and after the termination thereof, whether in writing or orally, malign,
denigrate, impugn, attack or disparage the Company, its affiliates or their
respective predecessors and successors, or any of the current or former
directors, managers, officers, employees, owners, investors, shareholders,
partners, members, representatives, or agents of any of the foregoing, with
respect to any of their respective past or present activities, products or
services, or otherwise publish (whether in writing or orally) statements that
tend to portray any of the aforementioned parties in an unfavorable light or
take any unethical or deceitful action that would materially interfere with any
existing or potential business relationship or contractual arrangement of the
Company that is detrimental to the best interests of the Company or any other
person in which the Company has an equity interest.

10. Remedies. Executive acknowledges that a violation by Executive of any of the
covenants contained in Section 6,  7,  8 or 9 would cause irreparable damage to
the Company in an amount that would be material but not readily ascertainable,
and that any remedy at law (including the payment of damages) would be
inadequate.  Accordingly, Executive agrees that, notwithstanding any provision
of this Agreement to the contrary, the Company shall be entitled (without the
necessity of showing economic loss or other actual damage) to injunctive relief
(including temporary restraining orders, preliminary injunctions and/or
permanent injunctions) in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Section 6,  7,  8 or 9 in
addition to any other legal or equitable remedies it may have.  The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this Agreement or otherwise, and all of the Company’s
rights shall be unrestricted.

11. Accounting. If Executive breaches any of the covenants contained in Section
6,  7,  8 or 9 of this Agreement, the Company will have the right and remedy to
require Executive to account for and pay over to the Company all compensation,
profits, monies, accruals, increments or other benefits derived or received by
Executive as the result of such breach.  This right and remedy will be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under any other agreement between the Company and its affiliates, on the
one hand, and Executive, on the other hand, at law or in equity.

12.  Business Opportunities.  Executive agrees, while he is employed by the
Company, to offer or otherwise make known or available to it, as directed by the
Board and without additional specific compensation or consideration therefor,
any business prospects, contracts or other business opportunities that Executive
may discover, find, develop or otherwise have available to Executive in the
areas of focus of the Business as described in Section 8 and logical business
outgrowths arising from such areas, and further agrees that any such prospects,
contacts or other business opportunities shall be the property of the Company.

13. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by any means which
provides a receipt upon delivery and addressed as follows:

 

 

If to the Company to:

Ranger Energy Services, LLC

800 Gessner

Suite 1000

Houston, TX 77024

Attention: Chairman

 

 

If to Executive to:

 

Darron Anderson

704 Little John Lane

Houston, TX 77024__





--------------------------------------------------------------------------------

 



 

or to such other address as either Party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

14.  Governing Law; EXCLUSIVE VENUE.  This Agreement shall be governed by and
interpreted under the INTERNAL laws of the state of DELAWARE without regard to
conflicts of law.  In the event of a dispute involving this Agreement, the
parties irrevocably agree that exclusive venue for such dispute shall lie in any
court of competent jurisdiction in Harris County, Texas, and the parties waive
any claim that such forum is inappropriate or inconvenient.

15.  Complete Agreement. This Agreement, the RUA Agreements and LLC Agreement
embody the complete agreement and understanding between the Parties and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related to the
subject matter hereof in any way.

16.  Successor and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
successors, heirs and permitted assigns. This Agreement is personal to Executive
and shall not be assignable by Executive, except for the assignment by will or
the laws of descent and distribution of any accrued pecuniary interest of
Executive, and any assignment in violation of this Agreement shall be
void.  Upon written notice to Employee, this Agreement may be assigned by the
Company to Ranger Inc. in connection with a Qualifying Transaction.

17.Noncontravention; Prior Agreements and Information.  Executive represents,
warrants and covenants that as of the date hereof: (i) Executive has the full
right, authority and capacity to enter into this Agreement and perform
Executive’s obligations hereunder, (ii) Executive is not bound by any agreement
that conflicts with or prevents or restricts the full performance of Executive’s
duties and obligations to the Company hereunder during or after the Employment
Period, and (iii) the execution and delivery of this Agreement shall not result
in any breach or violation of, or a default under, any existing obligation,
commitment or agreement to which Executive is subject.  Executive represents and
warrants that his service as an Executive of the Company and his performance of
his duties hereunder will not and do not violate any prior agreement Executive
made with any previous employer or company with whom he did business.  Executive
further agrees that he has not previously, and will not in the future, disclose
to the Company any confidential and proprietary information or trade secrets
belonging to any previous employer, and acknowledges that the Company has
instructed him not to disclose to it any confidential and proprietary
information or trade secrets belonging to any previous employer.  Executive
agrees acknowledges that he will not enter into any agreement, whether written
or oral, conflicting with the provisions of this Agreement.

18.Amendment.  Except as otherwise expressly provided herein, this Agreement may
be amended at any time only by written agreement between the Company (with the
written approval of the Board) and Executive, and any provision hereof may be
waived only in writing by the Party who is so waiving (which waiver, if being
made by the Company, shall require written approval of the Board).

19.Counterparts; Facsimile Signature.  This Agreement may be executed in one or
more counterparts, all of which together shall constitute but one
agreement.  Any Party may execute and deliver this Agreement by facsimile
signature or by electronic portable document format (.pdf) and the other Party
will be entitled to rely upon such facsimile or electronic portable document
format (.pdf) signature as conclusive evidence that this Agreement has been duly
executed by such Party.





--------------------------------------------------------------------------------

 



20.No Waiver.  No failure or delay on the part of the Company or Executive in
enforcing or exercising any right or remedy hereunder shall operate as a waiver
thereof.  It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by that same party.

21.  Representations and Warranties; Advice of Counsel.  Prior to execution of
this Agreement, Executive was advised by the Company of Executive’s right to
seek independent advice from an attorney of Executive’s own selection regarding
this Agreement and Executive acknowledges that he has had sufficient opportunity
to do so.  Executive acknowledges that Executive has entered into this Agreement
knowingly and voluntarily and with full knowledge and understanding of the
provisions of this Agreement after being given the opportunity to consult with
counsel.  Executive further represents that in entering into this Agreement,
Executive is not relying on any statements or representations made by any of the
Company, its affiliates or any of their respective directors, managers,
officers, employees, owners, investors, shareholders, partners, members,
representatives, or agents that are not expressly set forth herein, and that
Executive is relying only upon Executive’s own judgment and any advice provided
by Executive’s attorney.

22.Cooperation.  Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), and any investigation
and/or defense of any claims asserted against the Company, its affiliates or
their respective predecessors and successors, or any of the current or former
directors, managers, officers, employees, owners, investors, shareholders,
partners, members, representatives, or agents of any of the foregoing, which
relates to events occurring during Executive’s employment or relationship with
the Company or its affiliates as to which Executive may have relevant
information (including, but not limited, to furnishing relevant information and
materials to the Company or its designee and/or providing truthful testimony at
depositions and at trial), provided that with respect to such cooperation
occurring following termination of employment, the Company shall reimburse
Executive for expenses reasonably incurred in connection therewith, and further
provided that any such cooperation occurring after the termination of
Executive’s employment shall be scheduled to the extent reasonably practicable
so as not to unreasonably interfere with Executive’s business or personal
affairs.

23.Immunity and Government Agencies.  Notwithstanding anything in this Agreement
to the contrary, Executive may, without advance notice to the Company prior to
any such disclosure (i) disclose Confidential Information or other information
in confidence to a federal, State, or local government official, including the
Securities and Exchange Commission, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law; (ii) disclose Confidential Information or other information in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (iii) disclose Confidential Information or other
information to Executive’s attorney and use Confidential Information in a court
proceeding or Executive brings against the Company, provided that Executive
files any document containing Confidential Information under seal and do not
otherwise disclose Confidential Information, except pursuant to court order.
Without prior written authorization of the Company’s General Counsel or Board,
Executive shall not disclose to any third party (including any government agency
or any attorney Executive may retain) any communications that are covered by the
Company’s attorney-client privilege.

24.No Construction Against Drafter. No provision of this Agreement or any
related document will be construed against or interpreted to the disadvantage of
any Party hereto by any court or other governmental or judicial authority by
reason of such Party having or being deemed to have structured or drafted such
provision.





--------------------------------------------------------------------------------

 



25. Affiliate.  As used in this Agreement, “affiliate” shall mean any person or
entity which directly or indirectly through one or more intermediaries owns or
controls, is owned or controlled by, or is under common ownership or control
with, the Company.

26.Severability.  If any provision or clause of this Agreement, or portion
thereof, shall be held by any court or other tribunal of competent jurisdiction
to be illegal, invalid or unenforceable in such jurisdiction, the remainder of
such provision shall not be thereby affected and shall be given full effect,
without regard to the invalid portion.  It is the intention of the Parties that,
if any court or other tribunal construes any provision or clause of this
Agreement, or any portion thereof, to be illegal, void or unenforceable because
of the duration of such provision or the area matter covered thereby, such court
or other tribunal shall reduce the duration, area or matter of such provision,
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

27.  Section 409A. 

(a)  It is intended that any amounts payable under this Agreement shall be
exempt from and avoid the imputation of any tax, penalty or interest under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
to the fullest extent permissible under applicable law; provided that if any
such amount is or becomes subject to the requirements of Section 409A, it is
intended that those amounts shall comply with such requirements. This Agreement
shall be construed and interpreted consistent with that intent. In furtherance
of that intent, if payment or provision of any amount or benefit hereunder that
is subject to Section 409A at the time specified herein would subject such
amount or benefit to any additional tax under Section 409A, the payment or
provision of such amount or benefit shall be postponed to the earliest
commencement date on which the payment or provision of such amount or benefit
could be made without incurring such additional tax. In no event, however, shall
the Company be liable for any tax, interest or penalty imposed on Executive
under Section 409A or any damages for failing to comply with Section 409A.

(b)  If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the Separation Date, Executive shall not be
entitled to any payment or benefit pursuant to this Agreement that constitutes
nonqualified deferred compensation for purposes of Section 409A and that is
payable upon a separation from service (within the meaning of Section 409A)
until the earlier of (A) the date which is six (6) months after his separation
from service for any reason other than death, or (B) the date of Executive’s
death; provided that this paragraph shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A. Any amounts otherwise payable to Executive upon or in the six (6)
month period following Executive’s separation from service that are not so paid
by reason of this Section 27 shall be paid (without interest) as soon as
practicable (and in any event within thirty (30) days) after the date that is
six (6) months after Executive’s separation from service (provided that in the
event of Executive’s death after such separation from service but prior to
payment, then such payment shall be made as soon as practicable, and in all
events within thirty (30) days, after the date of Executive’s death).

(c)  Any reimbursement payment or in-kind benefit due to Executive pursuant to
Agreement, to the extent that such reimbursements or in-kind benefits are
taxable to him, shall be paid on or before the last day of Executive’s taxable
year following the taxable year in which the related expense was incurred.
Executive agrees to provide prompt notice to the Company of any such expenses
(and any other documentation that the Company may reasonably require to
substantiate such expenses) in order to facilitate the Company’s timely
reimbursement of the same. Reimbursements and in-kind benefits pursuant to the
Agreement are not subject to liquidation or exchange for another benefit and the
amount of such benefits that Executive receives in one taxable year shall not
affect the amount of such reimbursements or benefits that Executive receives in
any other taxable year.





--------------------------------------------------------------------------------

 



(d)  For purposes of Section 409A, Executive’s right to receive any installment
payments hereunder shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., payment shall be made
within thirty (30) days following the date of termination), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

[Signature Page Follows]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

Ranger Energy Services, LLC, a Delaware limited liability company

 

 

                                                     By: __/s/ Charles
Leykum                    _____________

                                                     Name:

                                                     Title:

 

 

 

                                                                  __/s/ Darron
Anderson_________________________

                                                   Darron Anderson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------